--------------------------------------------------------------------------------

Exhibit 10.1
 
 
CHAIRMAN, CHIEF EXECUTIVE OFFICER AND PRESIDENT
 


Effective: January 1, 2011

 
 

--------------------------------------------------------------------------------

 

CHAIRMAN, CHIEF EXECUTIVE OFFICER AND PRESIDENT


PURPOSE:  To define the compensation plan for the Chairman, Chief Executive
Officer and President.


SCOPE: Perma-Fix Environmental Services, Inc.


POLICY:  The Compensation Plan is designed to retain, motivate and reward the
incumbent to support and achieve the business, operating and financial
objectives of Perma-Fix Environmental Services, Inc. (the “Company”).
 
BASE SALARY:  The Base Salary indicated below is paid in equal periodic
installments per the regularly scheduled payroll.


PERFORMANCE INCENTIVE COMPENSATION: Performance Incentive Compensation is
available based on the Company’s financial results noted in Schedule
A.  Effective date of plan is January 1, 2011 and incentive will be for entire
year. Performance incentive compensation will be paid on or about 90 days after
year-end, or sooner, based on final Form 10-K financial statement.


SEPARATION:  Upon voluntary or involuntary separation from the Company the
employee will be paid the base salary due to the last day of employment.  If
employment is separated prior to the annual incentive compensation payment
period as noted above, no incentive compensation is due to the incumbent.


ACKNOWLEDGEMENT:  Payment of Performance Incentive Compensation of any type will
be forfeited, unless the Human Resources Department has received a signed
acknowledgement of receipt of the Compensation Plan prior to the applicable
payment date.


INTERPRETATIONS:  The Compensation Committee of the Board of Directors retains
the right to modify, change or terminate the Compensation Plan at any time and
for any reason.  It also reserves the right to determine the final
interpretation of any provision contained in the Compensation Plan and it
reserves the right to modify or change the Revenue and Net Income Targets as
defined herein in the event of the sale or disposition of any of the assets of
the Company.  While the plan is intended to represent all situations and
circumstances, some issues may not easily be addressed.  The Compensation
Committee will endeavor to review all standard and non-standard issues related
to the Compensation Plan and will provide quick interpretations that are in the
best interest of the Company, its shareholders and the incumbent.

 
 

--------------------------------------------------------------------------------

 

CHAIRMAN, CHIEF EXECUTIVE OFFICER AND PRESIDENT


Base Pay and Performance Incentive Compensation Targets
 
The compensation for the below named individual as follows:

Annualized Base Pay:
  $ 263,218  
Performance Incentive Compensation Target (at 100% of Plan):
  $ 131,608  
Total Annual Target Compensation (at 100% of Plan):
  $ 394,826  



The Performance Incentive Compensation Target is based on the Schedule A below.


Target Objectives
                                             
Performance Target Thresholds
   
Weights
    85-100%     101-120%     121-130%     131-140%     141-150%     151-160%    
161%+                                                                
Revenue
    15 %     19,741       23,690       25,664       27,638       29,612      
31,586       34,547                                                            
       
Net Income
    55 %     72,385       86,862       94,100       101,339       108,577      
115,816       126,674                                                          
         
Health & Safety
    15 %     19,741       23,690       25,664       27,638       29,612      
31,586       34,547                                                            
       
Permit & License Violations
    15 %     19,741       23,690       25,664       27,638       29,612      
31,586       34,547                                                            
       
Unbilled Receivables
* If criteria (Item #5) for reducing unbilled AR are not met bonus will be
reduced by 15%
                                                                               
  131,608       157,932       171,092       184,253       197,413       210,574
      230,315  

 
1)  
Revenue is defined as the total consolidated third party top line revenue from
continuing operations as publicly reported in the Company’s financial
statements.  The percentage achieved is determined by comparing the actual
consolidated revenue from continuing operations to the Board approved Revenue
Target from continuing operations, which is $99,993,000.  The Board reserves the
right to modify or change the Revenue Targets as defined herein in the event of
the sale or disposition of any of the assets of the Company or in the event of
an acquisition.

 
2)  
Net Income is defined as the total consolidated pre-tax net income from
continuing operations as publicly reported in the Company’s financial
statements.  The net income will include all subsidiaries, corporate charges,
and dividends from continuing operations.  The percentage achieved is determined
by comparing the actual pre-tax net income to the Board approved Net Income
Target, which is $6,269,000.  The Board reserves the right to make adjustments
to Net Income Target so as not to penalize the employee for actions in the
current year which will contribute to net income in future years and it reserves
the right to modify or change the Net Income Targets as defined herein in the
event of the sale or disposition of any of the assets of the Company or in the
event of an acquisition.  The Board further reserves the right to adjust Net
Income Target to reflect charges resulting from the vesting of incentive stock
options.

 
3)  
The Health and Safety Incentive Target is based upon the actual number of
Worker’s Compensation Lost Time Accidents, as provided by the Company’s Worker’s
Compensation carrier.  The Corporate Treasurer will submit a report on a
quarterly basis documenting and confirming the number of Worker’s Compensation
Lost Time Accidents, supported by the AIG Worker’s Compensation Loss
Report.  Such claims will be identified on the loss report as “indemnity
claims.”  The following number of Worker’s Compensation Lost Time Accidents and
corresponding Performance Target Thresholds has been established for the annual
Incentive Compensation Plan calculation for 2011.

 
 
 

--------------------------------------------------------------------------------

 
 
Work Comp. Claim Number
 
Performance Target
7
 
85% - 100%
6
 
101% - 120%
5
 
121% - 130%
4
 
131% - 140%
3
 
141% - 150%
2
 
151% - 160%
1
 
161% Plus
     

 
4)  
Permits or License Violations incentive is earned/determined according to the
scale set forth below:  An “official notice of non-compliance” is defined as an
official communication from a local, state, or federal regulatory authority
alleging one or more violations of an otherwise applicable Environmental, Health
or Safety requirement or permit provision, which results in a facility’s
implementation of corrective action(s).

 
Permit and License Violations
 
Performance Target
7
 
85% - 100%
6
 
101% - 120%
5
 
121% - 130%
4
 
131% - 140%
3
 
141% - 150%
2
 
151% - 160%
1
 
161% Plus
     

5)  
Unbilled trade receivables is the amount of unbilled reported per 10Q or 10K
combining both the long term and current portion of unbilled.   Unbilled trade
receivable balances older than 12/31/08 should be reduced by $2.987 million from
$3,318,000 as of 12/31/10 to $331,000 by 12/31/11.



6)  
No performance incentive compensation will be payable for achieving the health
and safety and permit and license violation targets unless a minimum of 70% of
the Net Income Target is achieved.


 
 

--------------------------------------------------------------------------------

 

Performance Incentive Compensation Payment


Effective date of plan is January 1, 2011 and incentive will be for entire year.
Performance incentive compensation will be paid on or about 90 days after
year-end, or sooner, based on final Form 10-K financial statement.


ACKNOWLEDGMENT:


I acknowledge receipt of the aforementioned Chairman, Chief Executive Officer
and President 2011 - Compensation Plan.  I have read and understand and accept
employment under the terms and conditions set forth therein.


/s/ Louis Centofanti
 
3/22/2011
 
/S/ Dr. Louis Centofanti
 
Date
         
/s/Mark Zwecker
 
3/22/2011
 
/S/ Board of Directors
 
Date
 

 
 

--------------------------------------------------------------------------------